 1

 2                                 UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                    ***
 5
      AESTHETICA LLC,                                          Case No. 2:17-cv-01045-JCM-GWF
 6
                                             Plaintiffs,
 7            v.                                                              ORDER
 8    LUNCHBOXWAX HOLDINGS, LLC et al.,
 9
                                           Defendants.
10

11          This matter is before the Court on the Defendants’ Motion to Seal (ECF No. 68), filed on
12   July 19, 2019.
13          Defendants request leave to file under seal the unredacted declaration of Christo
14   Demetriades and exhibits B &E to the Demetriades Declaration, the unredacted declaration of
15   Jonathan W. Fountain and exhibits F & G to the Jonathan W. Fountain declaration. Defendants
16   represent that such filings contain confidential terms of the parties’ settlement agreement and
17   request sealing under the good cause standard.
18          The Ninth Circuit comprehensively examined the presumption of public access to judicial
19   files and records in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).
20   There, the court recognized that different interests are at stake in preserving the secrecy of
21   materials produced during discovery and materials attached to dispositive motions.                 The
22   Kamakana court held that a “good cause” showing is sufficient to seal documents produced during
23   discovery. Id. at 1180. However, the Kamakana decision also held that a showing of “compelling
24   reasons” is needed to support the secrecy of documents attached to dispositive motions. The reason
25   for the difference between the two standards is that “[n]ondispositive motions are often unrelated,
26   or only tangentially related, to the underlying cause of action, and, as a result, the public's interest
27   in accessing dispositive materials does not apply with equal force to non-dispositive materials.”
28   Pintos v. Pacific Creditors Ass'n, 605 F.3d 665 678 (9th Cir. 2010).
                                                           1
 1          Kamakana recognized that “compelling reasons” sufficient to outweigh the public’s

 2   interests in disclosure and justify sealing records exist when court records may be used to gratify

 3   private spite, permit public scandal, circulate libelous statements, or release trade secrets. Id. at

 4   1179 (internal quotations omitted). However, “[t]he mere fact that the production of records may

 5   lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not, without

 6   more, compel the court to seal its records.” Id., citing, Foltz v. State Farm Mutual Auto Insurance

 7   Company, 331 F.3d 1122, 1136 (9th Cir. 1995). To justify sealing documents attached to

 8   dispositive motions, a party is required to present articulable facts identifying the interests favoring

 9   continuing secrecy and show that these specific interests overcome the presumption of public

10   access by outweighing the public’s interests in understanding the judicial process. Id. at 1181

11   (internal citations and quotations omitted). To the extent confidential information can be redacted

12   with minimal effort while allowing meaningful information to remain available to the public, the

13   Court must order that redacted versions be filed rather than sealing entire documents. Crusher

14   Designs, LLC v. Atlas Copco Powercrusher GmbH, 2015 WL 5116842, at *2 (D. Nev. Aug. 31,

15   2015) (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1137 (9th Cir. 2003)).

16          The Ninth Circuit recognized in Foltz v. State Farm Mut. Auto Ins. Co. that “[t]here are

17   good reasons to distinguish between dispositive and nondispositive motions,” as while discovery-

18   related motions are often unrelated to the merits of a case, “[t]he same cannot be said for materials

19   attached to a summary judgment motion because ‘summary judgment adjudicates substantive

20   rights and serves as a substitute for trial.’ ” 331 F.3d at 1135–36. See also Ctr. for Auto Safety v.

21   Chrysler Grp., LLC, 809 F.3d 1092, 1098 (9th Cir. 2016). “When using the words ‘dispositive’

22   and ‘nondispositive,’ we do not believe our court intended for these descriptions to morph into

23   mechanical classifications. Rather, these descriptive terms are indicative of when a certain test

24   should apply.” Ctr. for Auto Safety, 809 F.3d at 1098. The focus is on whether the motion at issue

25   is more than tangentially related to the underlying cause of action. Id.

26          Here, Defendants represent that their motion to enforce settlement contains confidential

27   information related to their settlement with Plaintiff. Defendants further argue that the good cause

28   standard should be applied because the underlying motion is non dispositive. The Court disagrees.
                                                        2
 1   Defendants motion is more than tangentially related to the merits of their claims because the

 2   approval of the parties’ settlement agreement will be dispositive of the entire action. Thus, the

 3   Defendants have not provided compelling reasons to seal the declarations related to their motion

 4   to enforce settlement and the court therefore denies their motion to seal, without prejudice.

 5   Accordingly,

 6          IT IS HEREBY ORDERED that Defendants’ Motion to Seal (ECF No. 68) is denied,

 7   without prejudice.

 8          IT IS FURTHER ORDERED that the subject documents shall remain sealed. Defendants

 9   may file a renewed motion to seal no later than August 12, 2019.

10          Dated this 26th day of July, 2019.
11

12
                                                         GEORGE FOLEY, JR.
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    3
